Opinion filed January 15, 2015




                                       In The


          Eleventh Court of Appeals
                                    __________

                                 No. 11-13-00021-CR
                                     __________

          MICHAEL JACOB LYNN ALDRIDGE, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                             Palo Pinto County, Texas
                            Trial Court Cause No. 14301


                      MEMORANDUM OPINION
      This is an appeal from the revocation of Michael Jacob Lynn Aldridge’s
deferred adjudication community supervision in a burglary-of-a-building case. We
affirm.
      The grand jury indicted Appellant for two counts of burglary of a building.
Appellant pleaded guilty to both counts.        Under the terms of a plea bargain
agreement, the trial court suspended Appellant’s two-year sentence on each count
and placed him on community supervision for a term of four years. Subsequently,
the State filed a motion to revoke Appellant’s community supervision and alleged
that Appellant violated multiple terms of his conditions of community supervision.
After a hearing, the trial court found the State’s allegations to be true and revoked
Appellant’s community supervision.             The trial court assessed Appellant’s
punishment for count one at confinement for a term of twenty-four months in the
State Jail Division of the Texas Department of Criminal Justice and a fine in the
amount of $2,000, and it ordered restitution in the amount of $3,000.        On count
two, the trial court assessed Appellant’s punishment at confinement for a term of
twenty-four months, and it ordered restitution in the amount of $1,023.01.
       In five issues, Appellant argues that the trial court abused its discretion when
it found each of the State’s allegations to be true. We review a trial court’s
decision to revoke community supervision under an abuse of discretion standard.
Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). We will uphold a
trial court’s decision to revoke if any one of the alleged violations of the conditions
of community supervision is supported by sufficient evidence. Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980). The State has the burden to
prove a violation by a preponderance of the evidence. Cardona, 665 S.W.2d at
493.
       Appellant argues in his third issue that the trial court abused its discretion
when it found that he failed to pay for drug testing, court costs, community
supervision fees, and a crime-stoppers’ fee. Although the State presented evidence
that Appellant failed to pay these fees, the State admits on appeal that it did not
offer any evidence that Appellant’s failure to pay was intentional. The testimony
of several of Appellant’s witnesses showed that Appellant was unemployed
throughout much of his time on community supervision and that, when he did find
                                           2
work, the little money he made went to pay for food, baby formula, and diapers.
Appellant’s community supervision officer also testified that, to her knowledge,
Appellant was unemployed throughout most of his community supervision.
Because the State concedes that it failed to meet its burden of proof on this
allegation, we sustain Appellant’s third issue.
      In his first issue, Appellant argues that the trial court abused its discretion
when it found that he committed three new offenses because the State failed to
prove that he was the same individual that committed those offenses. The State
offered, and the trial court admitted, three certified judgments from Eastland
County to show that Appellant committed three new offenses. The judgments
show convictions for bail jumping and failure to appear, evading arrest or
detention, and furnishing alcohol to a minor. Although the State did not offer any
fingerprint comparison evidence or testimony from someone involved in the
Eastland County cases to show that Appellant was the same individual, Appellant’s
father testified that he knew that Appellant got in trouble for providing alcohol to a
minor and that he knew that Appellant pleaded guilty to the offense. Appellant’s
father also testified that the offense occurred the day before Appellant’s eighteenth
birthday. Our review of the judgment shows that Appellant was convicted of
furnishing alcohol to a minor and that the date of the offense was the day before
Appellant’s eighteenth birthday. Therefore, the State showed by a preponderance
of the evidence that Appellant was the same individual that committed the offense
of furnishing alcohol to a minor as alleged in the State’s motion to revoke. We
hold that the trial court did not abuse its discretion when it found that Appellant
committed a new offense in violation of the conditions of his community
supervision. Appellant’s first issue, as it relates to the new offense of furnishing
alcohol to a minor, is overruled.


                                          3
      Based on the same evidence, we overrule Appellant’s second issue. In that
issue, Appellant contends that the trial court abused its discretion when it found
that Appellant possessed alcohol on or about November 19, 2010, in violation of
his community supervision condition that required him to avoid injurious or
vicious habits, including the possession or consumption of alcohol. The trial court
did not abuse its discretion when it found that Appellant was in possession of
alcohol on the same date that Appellant furnished alcohol to a minor.
      In his fourth issue, Appellant asserts that the trial court abused its discretion
when it found that he failed to report. Appellant’s community supervision officer
testified that Appellant was required to report twice a month in person to Eastland
County and twice a month by mail to Palo Pinto County. In 2011, Appellant failed
to report in person for the months of March through August and October through
December and never reported by mail. Appellant also failed to report in person or
by mail from January through March of 2012. Appellant’s father testified that
Appellant did not have transportation for the majority of the time that Appellant
was on community supervision and that, because Appellant was without
transportation, he was unable to report. Appellant failed to offer any reason as to
why he did not report by mail. Therefore, even if we assume that the State failed
to meet its burden of proof regarding the allegation that Appellant failed to report
in person, there is sufficient evidence to show that Appellant failed to report by
mail. The trial court did not abuse its discretion when it found that Appellant
failed to report as directed by his community supervision officer. We overrule
Appellant’s fourth issue.
      Because the evidence of Appellant’s failure to refrain from committing a
new offense, failure to avoid injurious or vicious habits, and failure to report is
more than sufficient to support the trial court’s decision to revoke community
supervision, we need not address Appellant’s fifth issue regarding his failure to
                                          4
perform ten hours of community service per month or the remainder of Appellant’s
first issue regarding the State’s allegation that he committed two other new
offenses in addition to furnishing alcohol to a minor. See TEX. R. APP. P. 44.1;
Moore, 605 S.W.2d at 926 (one sufficient ground for revocation will support the
trial court’s order to revoke community supervision).
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


January 15, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5